PER CURIAM.
Appellant here appeals his judgment of guilt and resulting sentence to a term of six months to five years imprisonment, urging that the procedural requirements imposed by Rule 3.170(j) RCrP and by Boykin v. Alabama, 1969, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 were not complied with. A reading of the record reveals that appellant entered his plea freely and voluntarily after having been advised of his right to a trial by jury and after having been informed that he could receive a maximum penalty of five years in the State Penitentiary. The record further reveals that the requirements of the above mentioned rule and United States Supreme Court case were sufficiently complied with. (See Mower v. State, Fla.App.1st 1975, 308 So.2d 586)
Appellant having failed to demonstrate prejudicial error, the judgment and sentence appealed are
Affirmed.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.